Citation Nr: 1451245	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) greater than 10 percent from the period of February 13, 2009 to June 23, 2011, greater than 30 percent from June 24, 2011 to September 26, 2011, and greater than 30 percent from December 1, 2011.  


REPRESENTATION

Veteran represented by:	Robert A. Embree, Valley Veterans Service Center


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and licensed clinical social worker (LCSW)




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active service from July 1969 to July 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, in which the RO granted service connection for PTSD, evaluated at 10 percent disabling, effective from February 13, 2009.  The Veteran filed a notice of disagreement (NOD) in November 2010.  He was provided with a statement of the case (SOC) in August 2011.  The Veteran perfected his appeal with timely submission of a VA Form 9 in September 2011.  

The RO issued a rating decision dated July 2012 in which it increased the Veteran's evaluation for PTSD to 30 percent disabling, effective from June 24, 2011.  Accordingly, by that same rating action, the RO assigned a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.29 from September 27, 2011, to November 30, 2011, based on a period of hospitalization for PTSD, with the 30 percent rating restored on December 1, 2011, the day following the termination of the temporary total rating.  38 C.F.R. § 4.29 (2014).

In September 2012, the Veteran, accompanied by his representative, his wife, and licensed clinical social worker (LCSW), testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Hamilton, Montana.  The transcript of this hearing is part of the record. 

The Board notes that, in addition to the paper claims file, there are also Virtual VA and Veterans Benefits Management Systems (VBMS) paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA outpatient treatment records from the Lake Havasu City, Arizona, VA Medical Center (VAMC) dated from October 2013 to May 2014; Fort Harrison, Montana VAMC dated from October 2009 to March 2013; VA Montana Health Care System (HCS) dated from November 2011 to July 2012.  This evidence has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of anxiety, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, re-experiencing bad dreams, persistent avoidance of thought and feelings, avoidance of crowds, reduced interest, hyperarousal, depression, and episodic suicidal and homicidal ideation; without more severe manifestations that more nearly approximates occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial rating of 50 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Prior to proceedings on the merits of an appeal, the Board must ensure that VA has met its duty to notify a claimant of the requirements for establishing entitlement to benefits, as well as its duty to assist with the development of the record.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  In this case, however, the Veteran has not alleged, and the record has not otherwise revealed, any failure to notify or any outstanding evidence that is needed to resolve this appeal.

The RO sent the Veteran a letter in September 2009, which addressed the Veteran's underlying claim of service connection for PTSD.  The initial rating claim flows downstream from the September 2010 rating decision, which initially established service connection for the disability currently on appeal.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held that, in cases where service connection has been granted and the initial disability rating and effective date have been assigned, the matter of service connection has been proven and thus renders that the 38 U.S.C.A. § 5103(a) notice is no longer required, explaining that the purpose for which the notice was intended to serve has been fulfilled.  Accordingly, because the September 2009 notice letter, which was provided prior to the grant of service connection for PTSD, was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board finds that the relevant facts have been properly developed, and that the evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and VA examinations have been obtained.  The Board finds that the medical evidence of record is adequate as it is based on mental health evaluations of the Veteran and contains clear conclusion connected to supporting data by a reasoned medical explanation.  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c) or identified any prejudice in the conduct of the Board hearing.  The Board finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).


Initial Rating

The Veteran has claimed entitlement to a higher rating for service-connected PTSD.  He is in receipt of a 10 percent rating from March 13, 2009 to June 23, 2011, a 30 percent rating from June 24, 2011 to September 26, 2011, and a 30 percent rating as of December 1, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Turning to the evidence of record, the record reflects the Veteran received regular mental health treatment through VA and private providers.  

A December 2009 VA outpatient record pertaining to mental health treatment for PTSD reflects reports of a major "blow out" with his wife over the weekend where the Veteran contemplated to "take both her and me out."  The record reflected that the Veteran had reported marital discord for years.  The record revealed the Veteran's mood as upset and his thinking to be "scattered."

In a February 2010 private opinion from A.R., LCSW, the counselor noted that the Veteran was diagnosed with PTSD due to combat experiences while in Vietnam.  The counselor noted that she administered three tests including the Beck Depression Inventory, Combat Exposure Scale, and Mississippi Scale R test to determine that the Veteran suffered from severe depression, light to moderate combat exposure, and PTSD symptoms.  The Veteran reported onset of mental and emotional PTSD symptoms since 1980.  The examiner noted that the most prevalent symptoms are rage attacks, suicidal and homicidal thoughts (several times per week), sleep disturbances, nightmares, racing thoughts, depression, emotional numbing or distancing from his wife and son.  The examiner noted that the Veteran has not had contact with his son in 10 years.  The Veteran has been married five times and reports that he loves his current wife but could care less if she were to leave him.  The Veteran has reported homicidal and suicidal ideations on an almost daily basis as he believes that it is the only way out of his financial situation.  In regards to occupational history, the Veteran reported that he owns an interior design business which has steadily decreased in business over the past three years, and is currently up for sale.  The Veteran's home is also currently in foreclosure and he reports having no retirement benefits.  The counselor reported that the Veteran has no friends, hobbies, or close family members and that he is at a high risk for suicide.  The Veteran was referred to the VA crisis team at Fort Harrison, Montana as his symptoms have appeared to have worsened over the last three months.  The Veteran began taking Citalopram on January 20, 2010, and reports that the medication is helping him feel more stable.  The Veteran was assigned a GAF score of 41.  

When the Veteran was seen by VA in February 2010, he reported feeling more depressed because of his failing business.  The Veteran admitted to suicidal thoughts in the past but is not expressing any suicidality today but has a lot of passive thoughts.  A June 2010 VA treatment record noted active problems included depression and suicidal ideations.  The Veteran reported continued escalation of stressors related to business and financial concerns after his lawyer recommends proceeding with filing for bankruptcy.  The Veteran reported some sleep improvement with Ambien, but wakes up during the night to urinate due to his prostate cancer, but will typically fall back asleep.  The Veteran reported thoughts of suicide about two weeks earlier and carried shotgun shells with him, but he reported that the check-in calls from his counselor was tremendously helpful and that he has no thoughts of suicide since the past two weeks.  The Veteran was noted to be well groomed and professionally attired.  He was soft-spoken and cooperative.  His mood was noted to be depressed with reduced range of affect and no evidence of mania.  His speech response was often brief answers but responses about his business or recent difficulties are lengthy, rambling, and tangential at times.  The Veteran's thought was focused on stressors of business and finances, however his thoughts were logical, goal directed, and appropriate.  The examiner noted that his thought can be "somewhat ruminative" about events which is expected given the severity and impact of his business and recent difficulties.  A GAF score of 60 was assigned. 

The Veteran underwent a VA examination in August 2010.  The VA examination report reflects that the examiner reviewed the claims file, interviewed, and examined the Veteran.  The Veteran reported an extensive work history to include owning his carpet store that failed as a result of one employee who embezzled from the business coupled with the downturn of the economy.  The Veteran reported that he has been married five times, and has three children with his fourth wife.  He denied having any marital problems with his current wife.  The Veteran also reported that he was very active and served as a football coach in South Oregon for 16 years.  The Veteran reported generally getting along with other on the job, and the VA examiner noted that he demonstrated good social skills during the interview.  However, the Veteran denied having any close friends.  The Veteran reported that he enjoys playing golf but always plays by himself.  He also enjoys solitary activities including woodwork and cooking.  The Veteran also reported an abusive background where his father was an alcoholic and was physically and emotionally abusive.  However, the Veteran feels that he was reasonably well-adjusted upon entering the military.  He described his PTSD symptoms of nightmares that have diminished in frequency and severity over the years.  The Veteran has exaggerated startled response and is somewhat hypervigilant.  In this regard, he avoids crowds, public places, and prefers to sit with his back to the wall.  The examiner also noted that the Veteran lives in a fairly isolated setting.  The Veteran also reported having intrusive thoughts of trauma triggered by the sounds of helicopters.  He also avoids reminders of trauma in that he does not talk about his military experiences as this leads to anxiety.  The Veteran also denied having survivor's guilt.  

On mental status examination, a diagnosis of PTSD and depressive disorder, not otherwise specified (NOS) that appears to be secondary to his current life circumstances.  The VA examiner noted that his PTSD and depressive symptoms appear to be mild.  The Veteran presented well socially and had no unusual behaviors or mannerisms.  He was open and verbal during the diagnostic interview and did not appear to be guarded or defensive.  The VA examiner stated that he did not detect any obvious impression management and the Veteran's self-report was consistent with the record.  The Veteran expressed himself well, spoke in complete sentences, and his speech was easily understood.  The Veteran appeared to be of average intelligence based on his verbal skills, background, and manner of presentation.  The VA examiner did not detect any cognitive difficulties, and noted that the Veteran's grooming and hygiene were satisfactory.  The VA examiner noted that the Veteran maintained good eye contact and his voice was normal in tone and pace.  The Veteran's underlying mood appeared to be fairly clam, composed, and euthymic.  The VA examiner noted that the Veteran did not appear to be experiencing psychological distress in the form of anxiety or depression.  He had no impairment of concentration and his psychomotor activity was within normal limits.  The VA examiner found that his memory was fully intact, his thinking was logical and goal oriented, and there was no indication of a thought disorder.  The VA examiner opined that the Veteran's PTSD and depression meet the DSM-IV criteria and assigned a GAF score of 65, which the VA examiner attributed to the Veteran's PTSD symptoms occurring only occasionally and is of mild severity with symptoms of occasional nightmares and night sweats, mild exaggerated startled response.  The VA examiner opined that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity and is adequate to support a diagnosis of PTSD.  

In an April 2011 treatment record from the VA Montana HCS, the Veteran reported to feeling very depressed and that he is not sleeping a lot, exercising, and has no motivation.  The Veteran reported that he is no longer able to achieve an erection and feels worthless.  In June 2011, the Veteran reported a decline in mental functioning where he will lay awake staring at the walls for 2-3 hours a day.  The Veteran also stated that he forgets what he is doing in the middle of doing it.  He also reported being more agitated towards his wife.  

Then, in March 2012, the Veteran was provided with another VA examination to determine the severity of his PTSD.  The VA examiner provided a diagnosis of PTSD and depressive disorder that are distinguishable in symptoms.  The Veteran reported that he has since retired after his business went bankrupt.  However, the Veteran builds wooden furniture with his wife that he hopes to sell.  The Veteran's PTSD symptoms included re-experiencing war traumas, avoidance of reminders, and hyperarousal or anger.  Whereas, the Veteran's depressive disorder include symptoms of severed lowered interests, motivation, and melancholy.  The VA examiner summarized the Veteran's mental condition as occupational and social impairment with occasional decrease in work efficiency and intermittent period s of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that his marriage has gotten better but that he came close to a "double murder of us both" until a therapist saved him from it.  The VA examiner noted that the indicated social and occupational impairment is entirely attributable to his service-connected PTSD.  The VA examiner noted symptoms of anxiety, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, re-experiencing bad dreams, persistent avoidance of thought and feelings, avoidance of crowds, reduced interest, hyperarousal, depression, and trouble adapting to stress when working with others.  The VA examiner also noted additional symptoms of re-experiencing bad dreams, persistence avoidance of thoughts and feelings as well as any crowds, loss of motivation, hyperarousal, depression, and trouble adapting to stress.  The VA examiner opined that the Veteran still suffers from "significant" PTSD and that it is more likely than not caused by his military exposure to combat zone experiences in the service.  The VA examiner also provided a diagnosis of depressive disorder NOS that is not related to military service, but recent business and financial distress and health problems.  The VA examiner concluded that the Veteran's recent psychiatric treatment has been mainly focused on his depression; however he still suffers from significant PTSD.  He opined that that the current assessment of PTSD is "somewhat lower" since the September 2010 VA examination, and assigned a GAF score of 59 based worsened symptoms and decreased in functioning based on newly confronted PTSD symptoms.

In a March 2012 private opinion from the Veteran's counselor, she reported the Veteran was referred and accepted to a six-week patient psychiatric unit at Fort Harrison VAMC in September 2011.  The Veteran completed treatment in November 2011 and resumed individual therapy.  The counselor reported the Veteran's current symptoms to include periods of disassociation, insight and judgment problems, avoidance, depression, anxiety, sleep disturbance, poor concentration, recurrent and distressing recollections, isolation, emotional distancing, and episodes of irritability and anger.  A GAF score of 41 was assigned for chronic and severe PTSD.  

 An October 2013 psychiatric progress note from the Northern Arizona VA HCS reported continued diagnosis and problems of PTSD.  The Veteran appeared casually dressed and the examiner noted good hygiene and grooming.  The Veteran was noted to be alert, oriented in all spheres, and cooperative.  He was able to maintain good eye contact, and his manner was cooperative and polite.  His speech was at a normal rate and volume, spontaneous, and coherent.  The examiner noted that the Veteran had a sad mood with flattened affect.  His thought process was organized, directed, and goal-directed.  In regards to thought content, the Veteran denied delusions, hallucinations, or paranoia.  The Veteran also denied suicidal or homicidal ideations or plan.  The examiner found that the Veteran's short and long-term memory was intact.  The VA nurse practitioner recommended increased medication to reduce his irritable mood and anxiety.  

A November 2013 psychiatric progress note revealed that the Veteran's mood was better.  He reported that he left home early that morning because of an argument with his wife, and he felt that he needed to remove himself from the situation.  The Veteran stated that his anger is under better control after learning various coping strategies to apply when he is stressed.  The Veteran presented himself as calm, logical, well-groomed with good eye contact.  The examiner also noted that his mood appeared more stable using coping strategies to avoid anger and PTSD triggers.  

A February 2014 psychiatric progress note indicated that the Veteran was alert, oriented in all spheres, and was present today with angry mood and affect.  The Veteran raised concerns and frustrations with not getting the care he wants from the local VA system.  The psychiatrist noted that he was neatly and casually dressed, and that his speech was logical and goal-directed.  The examiner noted no evidence of thought disorders or perceptual impairments.  The VA nurse practitioner continued to diagnose the Veteran with PTSD and depressive disorder NOS.  

An April 2014 psychiatric progress note revealed complaints from the Veteran that he is not sleeping well and continues to have back pain.  The Veteran's mood was noted to be calm but sleepy.  The Veteran appeared neatly and casually groomed.  His mood is reported as good and affect is calm.  His speech and thought process were found to be articulate and linear of a normal rate, logical, and goal-oriented.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the clinical signs and manifestations of the Veteran's PTSD more nearly approximate the criteria for an initial 50 percent rating, but no higher, for the entire period of the appeal.

With respect to the Veteran's mood, the Board notes that the Veteran has reported irritable mood, sleep disturbances, anxiety, and depression throughout the entire course of the period currently on appeal.  Indeed, the evidence shows that the Veteran has suffered from an irritable mood, sleep disturbances, anxiety, and depression over the course of his treatment. A June 2010 VA treatment record noted active problems included depression and suicidal ideations.  The Veteran reported continued escalation of stressors related to business and financial concerns.  The Veteran's spouse has also reported a history of domestic violence against her for years including violent rage attacks that are completely unprovoked.  Treatment records from the Northern Arizona HCS in February 2014 also noted that the Veteran's mood as frustrated and angry when he felt that he was not receiving the care that he needed.  On the other hand, in a June 2010 VA treatment record, the Veteran reported Veteran reported some sleep improvement with Ambien.  Also, in a November 2013 VA treatment record, the Veteran had also reported his mood is better and that his anger is under better control after learning various coming strategies which he applies when stressed.  Thus, the Veteran has shown disturbances in mood and motivation that have spanned a long duration, but the severity of these feelings has ebbed and flowed throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  Here, the severity of his mood symptoms most nearly approximates the symptoms and manifestation for a 50 percent disability rating. 

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes except the period in February 2010 when his financial situation that caused him to have suicidal and homicidal thoughts several times per week. In August 2010, the Veteran also reported having intrusive thoughts of trauma triggered by the sounds of helicopters.  He also avoids reminders of trauma in that he does not talk about his military experiences as this leads to anxiety.  With regards to these severe symptoms, the Board notes a July 2012 rating decision assigned a temporary total evaluation for the Veteran's PTSD due to hospitalization period from September 27, 2011 to December 1, 2011.  By the time of the March 2012 VA examination, the Veteran reported that he has retired since his business went bankrupt.  The Veteran's LCSW testified at the September 2012 Board hearing that the Veteran initially came in with symptoms of rage attacks, homicidal and suicidal thoughts.  The Veteran contemplated about killing himself and his wife on and off for a year.  However, the Veteran's therapy and medication has helped stabilized his behavior.  Since October 2013, the Veteran's judgment and thinking has greatly improved.  The VA treatment records from the Arizona HCS dated from October 2013 to April 2014 noted the Veteran's thought process as organized, directed, and goal-directed.  The Veteran has also denied suicidal or homicidal ideations.  Therefore, taking into account the severity, duration and frequency of these manifestations, the Veteran's symptomatology more nearly approximates the symptoms and manifestation for a 50 percent rating.  

Regarding the Veteran's social function, the evidence shows that the Veteran has not been able to maintain any social interactions except with his wife.  The Veteran denies having any close friends and enjoys doing activities by himself.  The Veteran and his wife have also denied that the Veteran has any contact with his adult children.  His wife has also stated to the Board that the Veteran is unable to establish and maintain effective relationships and his social impairment has prevented them from having a life with friends and family.  The August 2010 VA examination report also included reports that the Veteran avoids crowds, public places, and prefers to sit with his back to the wall.  In a March 2012 VA examination, the Veteran is noted to have symptoms of persistent avoidance of any crowds and feeling detached from his family and regrets the time that he has lost as a result of is isolation.  However, the Veteran did report coaching football for 16 years in South Oregon.  The VA examiner summarized his social impairment as intermittent period s of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner noted that he demonstrated good social skills during the interview.  However, the Veteran's LCSW noted that the Veteran has difficulty with social and work relationships.  She also concluded that the Veteran emotionally distances himself and his avoidance has also prevented him from sharing his symptoms.  Thus, given his persistence avoidance of crowds, isolation and detachment that has prevented him from establishing and maintaining social relationships outside of his wife, the Board finds that the Veteran's social impairment is indicative of a 50 percent disability rating.  

Furthermore, with respect to the Veteran's occupational functioning, the Veteran previously owned a carpeting business that he reported was closed down due to economic downturn and employee embezzlement.  The Veteran's LCSW reported the financial stress caused disturbances in motivation.  In an April 2011 VA treatment record, the Veteran reported that he will lie awake staring at the walls for 2-3 hours a day and memory loss.  The Veteran's wife also testified that he has been fired from almost every job that he ever had.  She also stated that the Veteran replaced 36 employees in five years due to his attitude.  In a March 2012 VA examination report, the Veteran has reported that he is retired after his business went bankrupt.  However, he continues to build wooden furniture with his wife in hopes to eventually sell them.  The Veteran has retired due to his business going bankrupt, which was not caused by his service-connected PTSD.  Here, the severity and duration of the Veteran's occupational impairment more nearly approximates a 50 percent rating due to his PTSD symptoms such as memory impairment, disturbances in mood and motivation, difficulty establishing and maintaining effective work relationships.  However, the Board finds that the Veteran's PTSD does not rise to the level of inability to establish and maintain effective work relationships or total occupational impairment to warrant either a 70 or 100 percent rating.

Accordingly, based on the totality of the evidence, the Veteran's service-connected PTSD was manifested by occupational and social impairment with reduced reliability and productivity, because the Veteran was still able to run a small business, albeit with decreasing reliability and productivity before the business went bankrupt for reasons unrelated to his service-connected PTSD, and was able to actively engage as a coach for a South Oregon football team.  Thus, the Board finds it reasonable to conclude that the record evidence more closely defines the criteria for a 50 percent rating, and not higher, for the entire initial rating period on appeal.  

The Board also finds that it is not factually ascertainable that the Veteran has deficiencies in most areas or total occupational and social impairment.  While the Veteran is now retired, he reported having a good relationship with his wife and is able to continue in his retirement by making wooden furniture that he can sell.  As such, the Board finds that the Veteran is entitled to a higher rating of 50 percent rating for his PTSD.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Finally, the Board notes that the Veteran was assigned GAF scores 41, 59, 60, 62, and 65 throughout the course of the appeal period.  These scores suggest moderate to serious symptomatology.  However, most of the time, his GAF score was 60, exhibiting symptoms of depressed mood, severe lowered interests, motivation, and irritability.  In this regard, due to the frequency, severity, and duration of the Veteran's symptomatology, his GAF scores indicate social and occupational functioning with reduced reliability and productivity, as evidenced by his irritable mood, diminished motivation, and self-reported isolation while performing certain tasks in various environmental setting.

The Board has also considered whether the Veteran's PTSD with depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for PTSD with depressive disorder has exhibited symptoms of depression, sleep impairment, anxiety, memory impairment, flattened affect, disturbances of mood and motivation, difficulty establishing and maintaining relationships, isolation and detachment, and episodic suicidal and homicidal ideations.  The Veteran's subjective complaints or symptoms, objective findings, and occupational and social impairment are addressed in the assigned 50 percent rating under the General Rating Formula for Mental Disorders.  See Mauerhan, supra.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an initial rating claim for the underlying disability when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

The record reflects that the Veteran is retired after his small business went bankrupted.  Although the Veteran is currently retired, this status related to employment is noted by the Veteran (during early mental status evaluations) to be due to his business going bankrupt due to the financial theft of one his employees and the economy, and not because of his PTSD symptoms which he later purports in connection with his claim for increased compensation benefits.  The March 2012 VA examiner noted that the Veteran continues to build wooden furniture with his wife that he hopes to sell, which indicates that the Veteran is still capable of performing a skill set that is consistent with his past occupation experience as a business owner.  Therefore, the Board finds it reasonable to conclude that the record evidence does not establish that the Veteran is unemployable due exclusively to his service-connected PTSD, considering his occupational training, experience, and background.  Accordingly, a TDIU rating due to the service-connected PTSD is not warranted.

For all the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the clinical signs and symptoms of the Veteran's PTSD more nearly approximate the criteria for a 50 percent rating, but not higher, for the entire initial rating period.  



ORDER

Entitlement to a 50 percent rating, but not higher, for PTSD is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


